


Form of

INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT is made this day of March 12, 2013 (this
“Agreement”) by and between Artisan Partners Asset Management Inc., a Delaware
corporation (the “Company”), and _______________ (“Indemnitee”).
WHEREAS, Indemnitee is [[a director [and an officer]] of the Company] [and also]
[serves on the stockholders committee pursuant to the Stockholders Agreement,
dated as of March 12, 2013, to which the Company is a party (the “Stockholders
Agreement”)];
WHEREAS, [Section 12.2 of the Company’s Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) and ] Article V of the
Company’s Amended and Restated Bylaws (the “Bylaws”) provide[s] for the
indemnification by the Company of Indemnitee to the fullest extent permitted by
Delaware law and permit[s] the Company to supplement Indemnitee’s rights to
indemnification thereunder;
WHEREAS, as additional consideration for the services of Indemnitee, the Company
has obtained at its expense directors’ and officers’ liability insurance (“D&O
Insurance”) covering Indemnitee with respect to Indemnitee’s position[s] as
permitted under Section 5.2 of the Bylaws;
WHEREAS, in order to induce Indemnitee to serve as a [director [and an officer]]
of the Company] [and ][serve on the stockholders committee pursuant to the
Stockholders Agreement] and assume the responsibilities attendant to such
position[s], the Company has determined that it is in its best interests to
assure Indemnitee of the protection currently provided by the [Certificate, the]
Bylaws and the D&O Insurance and provide certain enhancements to such protection
to the fullest extent permitted by Delaware law;
WHEREAS, the Company desires to provide Indemnitee the rights to indemnification
and advance payment or reimbursement of expenses as described below;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee do hereby covenant and agree as follows:
Section 1. Definitions. As used in this Agreement, the following terms shall
have the meanings assigned below. Other terms may be defined elsewhere in the
text of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
(a)    A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i)
any Person or any group of Persons acting together that would constitute a
“group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor provisions thereto, other than
the Permitted Owners or a group consisting solely of Permitted Owners, is or
becomes the Beneficial Owner, directly or indirectly, of equity interests of the
Company representing more than 50% of the combined voting power represented by
all issued and outstanding equity interests in the Company; or

(ii)
less than a majority of the members of the Board shall be individuals who are
either (x) members of the Board at the time of the completion of the
Reorganization or (y) members of the Board whose election, or nomination for
election by the stockholders of the Company, was approved by a vote of at least
a majority of the members of the Board then in office who are individuals
described in clause (x) above or in this clause (y); or

(iii)
there is consummated a merger or consolidation of the Company or a material
subsidiary of the Company with any other corporation or other entity, and,
immediately after the consummation of such merger or consolidation, either
(x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a subsidiary, the ultimate
parent thereof, or (y) the voting securities of the Company outstanding
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a subsidiary, the ultimate parent
thereof; or

(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, except with respect to Clause (ii) and
Clause (iii)(x) above, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of related
transactions immediately following which the record holders of the shares of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in, and own substantially
all of the shares of, an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


(d)    The term “Company” shall include any predecessor of the Company and any
constituent corporation (including any constituent of a constituent) absorbed by
the Company in a consolidation or merger.
(e)    “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
(f)    “Expenses” shall include all reasonable fees, costs and expenses,
including without limitation, all attorneys’ fees and costs, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, ERISA excise taxes or penalties assessed on Indemnitee
with respect to an employee benefit plan, Federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement, penalties and all other disbursements, obligations or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating in or preparing to be a witness in a Proceeding,
whether civil, criminal, administrative or investigative. Expenses also shall
include expenses incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the principal, premium, security for,
and other costs relating to any cost bond, supersedeas bond, or other appeal
bond or its equivalent.
(g)    [“Indemnification Priority Agreement” means the Indemnification Priority
Agreement between the Company and Indemnitee, dated as of March 12, 2013.]
(h)    “Independent Counsel” shall mean a law firm or a member of a law firm
that is experienced in matters of Delaware corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement) or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(i)    “Permitted Counterclaims” means any compulsory counterclaim or any
affirmative defense asserted by Indemnitee or any counterclaim asserted by
Indemnitee that directly responds to a claim against Indemnitee that, if
successful, would negate one or more of the affirmative claims against
Indemnitee.
(j)    “Permitted Owners” means Artisan Investment Corporation (or any successor
entity thereto that is Controlled by Andrew A. Ziegler and Carlene M. Ziegler),
employees of the Company and its affiliates and those Persons who immediately
prior to the Reorganization are the holders of Class A common units, Class B
common units and preferred units of Artisan Partners Holdings LP.
(k)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
(l)    “Position” means Indemnitee’s capacity, status or service as any of (i) a
present or former director, officer, employee, consultant or agent of the
Company, (ii) a present or former member of the stockholders committee pursuant
to the Stockholders Agreement, or (iii) a present or former director, officer,
employee, consultant or agent (which, for purposes hereof, shall include a
trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise if the Indemnitee serves or served in
such position at the request of the Company or any of its subsidiaries during a
time the Indemnitee also served as a director or officer of the Company.
(m)    “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether civil, criminal, administrative or
investigative, and whether brought by a third party or by or in the right of the
Company, individually or collectively.
(n)    “Reorganization” means the initial public offering of Class A common
stock of the Company and the related series of transactions by the Company and
Artisan Partners Holdings LP to reorganize their capital structures.
Section 2.    Indemnification – General. Subject to the terms and conditions of
this Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by Delaware law, the Certificate of Incorporation and the Bylaws, each
as in effect on the date hereof and as may be amended to provide more
advantageous rights to Indemnitee, against any Expenses (including with respect
to Permitted Counterclaims), judgments, liabilities, fines, penalties, amounts
paid in settlement (including, without limitation, all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) and other amounts
actually and reasonably incurred by Indemnitee or on his behalf in connection
with any Proceeding that Indemnitee was, is or is threatened to be made a party
to, or was or is otherwise involved in, by reason of facts which include
Indemnitee’s holding or having held any Position. [For the avoidance of doubt,
nothing in the Bylaws shall be construed to limit the rights of Indemnitee to
indemnification and advancement of Expenses provided hereunder.]
Section 3.    Expenses. Subject only to the terms and conditions of this
Agreement, and to the fullest extent permitted by applicable law, upon receipt
by the Company of an undertaking by or on behalf of Indemnitee to repay Expenses
if it shall ultimately be determined (without further rights of appeal) that
Indemnitee is not entitled to be indemnified by the Company, the Company shall
promptly, but in no event later than 10 days after the receipt by the Company of
a statement or statements requesting such advances, pay or reimburse Expenses
incurred by Indemnitee in connection with any Proceeding that Indemnitee was, is
or is threatened to be made a party to, or was or is otherwise involved in, by
reason of facts which include Indemnitee’s holding or having held the Position
(excluding Indemnitee’s counterclaims other than Permitted Counterclaims).
Indemnitee’s obligation to reimburse the Company shall be unsecured, and no
interest shall be charged thereon. The undertaking under this Section 3 shall be
an unlimited general obligation of Indemnitee, shall be accepted without regard
to Indemnitee’s ability to repay the Expenses and shall be unsecured.
Section 4.    Limitations.
(a)    The Company shall not be required to reimburse, advance or pay Expenses
to Indemnitee pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee, unless (i) the Company has joined in or the Board has
consented to the initiation of such Proceeding, (ii) the Company agrees to pay
or reimburse Expenses, in its sole discretion, pursuant to powers vested in the
Company under applicable law, (iii) the Proceeding is one to obtain
indemnification or advance payment or reimbursement of Expenses under this
Agreement, the Certificate of Incorporation or the Bylaws, or (iv) such Expenses
arise in connection with a Permitted Counterclaim.
(b)    The Company shall not be obligated under this Agreement to indemnify
Indemnitee or advance or reimburse Indemnitee’s Expenses to the extent the
Proceeding alleges claims under Section 16(b) of the Exchange Act, unless
Indemnitee has been successful on the merits, received the written consent to
incurring the Expense or settled the case with the written consent of the
Company, in which case the Company shall indemnify and reimburse Indemnitee. In
addition, the Company shall not indemnify Indemnitee for the amount of any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as
amended, or payment to the Company of profits arising from the purchase and sale
by Indemnitee of securities within the meaning of Section 306 of the
Sarbanes-Oxley Act of 2002, as amended).
Section 5.    Recovery for Expenses of Enforcement. In the event that the
Indemnitee becomes a party to any Proceeding (whether initiated by the
Indemnitee or by the Company) seeking an adjudication or determination of the
Indemnitee’s rights to indemnification or advancement under, or Indemnitee’s
rights to recover damages for breach of, this Agreement, then (i) the Company
shall advance any and all Expenses actually and reasonably incurred by or on
behalf of Indemnitee in connection with such Proceeding (subject to Indemnitee’s
providing a signed undertaking to repay such Expenses to the extent the
Indemnitee is ultimately found not to be entitled to indemnification for such
Expenses), and (ii) Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses actually
and reasonably incurred by or on behalf of such Indemnitee in connection with
such Proceeding, but in the case of the foregoing clause (ii) only if (and only
to the extent) the Indemnitee prevails therein. If it shall be determined in
said Proceeding that the Indemnitee is entitled to receive part but not all of
the indemnification or advancement of Expenses sought, the Expenses incurred by
or on behalf of the Indemnitee in connection with such Proceeding shall be
appropriately prorated.
Section 6.    Standard of Conduct.
(a)     No claim for indemnification shall be paid by the Company unless the
Company has determined that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful. Unless ordered by a
court, such determinations shall be made: (i) prior to a Change in Control (a)
by a majority vote of the Company’s directors who are not parties to the
Proceeding (“Disinterested Directors”) for which indemnification is sought, even
though less than a quorum, (b) by a committee of Distinterested Directors
designated by a majority vote of the Company’s directors, even though less than
a quorum, (c) if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Counsel (selected by a majority vote of the
Company’s directors and approved by Indemnitee, which approval shall not
unreasonably be withheld or delayed) in a written opinion, a copy of which shall
be delivered to Indemnitee, or (d) by the Company’s stockholders, or (ii)
following a Change in Control, by Independent Counsel (selected by Indemnitee
and approved by the Company, which approval shall not unreasonably be withheld
or delayed) in a written opinion, a copy of which shall be delivered to
Indemnitee. The Company promptly will advise Indemnitee in writing with respect
to any determination that Indemnitee is or is not entitled to indemnification,
including without limitation, a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within 10 days
after such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
person, persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom to
the fullest extent permitted by applicable law.
(b)     For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on good faith
reliance on (i) the records or books of account of the Company, including
financial statements, (ii) information supplied to Indemnitee by the directors
or officers of the Company in the course of their duties as to matters
Indemnitee reasonably believed were within such other person’s competence, (iii)
the advice of legal counsel for the Company, its Board, any committee of the
Board or any director as to matters Indemnitee reasonably believed were within
such other person’s professional or expert competence, or (iv) information or
records given or reports made to the Company, its Board, any committee of the
Board or any director, by an independent certified public accountant or by an
appraiser or other expert as to matters Indemnitee reasonably believed were
within such other person’s professional or expert competence. The provisions of
this Section 6 (b) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed or found to have
met the applicable standard of conduct set forth in this Agreement.


(c)    The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.


Section 7.    Remedies of Indemnitee.
(a)     In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) no determination has been made pursuant to Section 6 of this
Agreement within 60 days of a demand by Indemnitee for indemnification (which
60-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person, persons or entity making such determination in good
faith require(s) such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination or for other
good cause shown), (iii) advance payment or reimbursement of Expenses is not
timely made pursuant to Section 3 hereof, (iv) payment of indemnification is not
timely made pursuant to Section 2 hereof promptly after the date of notice to
the Company of the determination that Indemnitee is entitled to indemnification
or (v) if it is determined that Indemnitee is entitled to indemnification
pursuant to Section 6(a), payment to Indemnitee is not made 10 days after such
determination, Indemnitee shall be entitled to bring an action against the
Company in accordance with Section 24.
(b)     Neither the failure of the Company (including its Board, Independent
Counsel, or its stockholders) to have made a determination prior to the
commencement of such action by Indemnitee that indemnification of the claimant
is proper under the circumstances because Indemnitee has met the standard of
conduct set forth in applicable law, nor an actual determination by the Company
(including its Board, the Independent Counsel, or its stockholders) that
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the action. For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law in the absence of a specific
finding so stating.
(c)     Any judicial proceeding commenced pursuant to this Section 7 shall be
conducted in all respects on a de novo basis on the merits and any earlier
determination pursuant to Section 6(a) shall not create any presumption that
Indemnitee has not met the applicable standard of conduct or that Indemnitee is
not entitled to indemnification under this Agreement. In any judicial proceeding
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to be indemnified and to receive advances of Expenses under this
Agreement, and the Company shall have the burden of proving Indemnitee is not
entitled to be indemnified and to receive advances of Expenses, as the case may
be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 6(a) of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding pursuant to this
Section 7, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 3 until a final determination is made with respect
to Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed). If a determination shall have been made pursuant
to Section 6(a) hereof that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.
(d)     The Company shall be precluded from asserting in any proceeding
commenced or held pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such proceeding that the Company is bound by all the provisions
of this Agreement.
(e)    If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company as provided in Section 2 or the advancement or
repayment of Expenses as provided in Section 3 with respect to some but not all
liabilities or Expenses, respectively, the Company shall nevertheless indemnify
Indemnitee and advance or reimburse Indemnitee’s Expenses for the portion
thereof to which Indemnitee is entitled. If the Company disputes a portion of
the amounts for which indemnification is requested, the undisputed portion shall
be paid and only the disputed portion withheld pending resolution of any such
dispute.
Section 8.    Defense of Claims.
(a)    The Company shall be entitled at its own expense to participate in the
defense of any Proceeding or to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee, by providing written notice to
Indemnitee of its election to do so; provided, however, that if Indemnitee
believes, after consultation with counsel selected by Indemnitee (which shall be
paid for by the Company), that (i) the use of counsel chosen by the Company to
represent Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such claim (including any
impleaded parties) include both the Company and Indemnitee, and Indemnitee
concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Company, or
(iii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Proceeding) at
the Company’s expense. Furthermore, if the Company has elected to assume or
participate in the defense of any Proceeding but shall not, in fact, have
retained a law firm to prosecute the defense of such Proceeding within 30 days,
then Indemnitee shall be entitled to retain counsel (provided, however,
Indemnitee shall not retain more than one law firm plus, if applicable, local
counsel in respect of any particular Proceeding) at the Company’s expense,
provided that the Company may replace such counsel in accordance with the first
sentence of this Section 8(a).
(b)    The Company shall not settle any Proceeding (in whole or in part) which
would impose any expense, liability or limitation on Indemnitee without
Indemnitee’s prior written consent. Indemnitee shall not settle any Proceeding
(in whole or in part) that would impose any expense, liability or limitation on
the Company without the Company’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold or delay its or his or her consent to any
proposed settlement; provided, however, that Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of
Indemnitee in form and substance reasonably satisfactory to Indemnitee.
Section 9.    Confidentiality. Except as required by law or as otherwise becomes
public, Indemnitee agrees to keep confidential any information that arises in
connection with this Agreement, including but not limited to claims for
indemnification or the advance payment or reimbursement of Expenses, amounts
paid or payable under this Agreement and any communications between the parties
hereto, except that Indemnitee may disclose such information to its agents and
advisors (including financial advisors, attorneys and accountants) on a need to
know basis, provided that such persons observe the confidentiality terms of this
Agreement.
Section 10.    Nonexclusivity. The rights of Indemnitee under this Agreement
shall not be deemed exclusive and shall be in addition to, and not in lieu of,
any right of indemnification or advance payment or reimbursement of Expenses
Indemnitee may have under the Certificate of Incorporation or Bylaws. To the
extent that a change in Delaware law (whether by statute or judicial decision),
the Certificate of Incorporation or Bylaws permits greater indemnification by
agreement than would be afforded currently under the Certificate of
Incorporation, Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.
Section 11.    Inconsistent Provision. To the extent that any other agreement or
undertaking of the Company [(other than the Indemnification Priority Agreement)]
is inconsistent with the terms of this Agreement, this Agreement shall govern.[
To the extent of any inconsistency between the terms of this Agreement and the
Indemnification Priority Agreement, this Agreement shall be construed to give
effect to the terms, intent and purpose of the Indemnification Priority
Agreement.]
Section 12.    No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment to Indemnitee under this Agreement to the
extent that Indemnitee has otherwise actually received payment of amounts
otherwise payable hereunder.
Section 13.    Subrogation. [Subject to the terms of, and except as otherwise
provided in, the Indemnification Priority Agreement, in][ In] the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (under any insurance
policy or otherwise), who shall execute all papers required and shall do
everything necessary to secure such rights, including the execution of such
documents necessary to enable the Company to effectively bring suit to enforce
such rights.
Section 14.    Notice by Indemnitee. Indemnitee shall notify the Company in
writing as soon as reasonably practicable upon having actual knowledge of a
Proceeding (including by being served with any summons, citation, subpoena,
complaint, indictment, information or other document) relating to any matter
which may result in a claim for indemnification or the advance payment or
reimbursement of Expenses covered hereunder; provided that failure to provide
such notice shall not relieve the Company of any obligation hereunder except and
only to the extent that the Company is materially prejudiced thereby. As a
condition to indemnification or the advance payment or reimbursement of
Expenses, any demand for payment by Indemnitee hereunder shall be in writing and
shall provide reasonable accounting for the Expenses to be paid by the Company.
Section 15.    Directors and Officers Insurance.
(a)    As of the date hereof, the Company shall have obtained, and shall
maintain without any lapse in coverage, directors’ and officers’ liability
insurance (“D&O Insurance”) with reputable insurance companies providing
liability insurance for directors and certain officers of the Company and member
of the stockholders committee in their capacities as such (and for any capacity
in which any director or officer of the Company serves any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other person or enterprise at the request of the Company), in respect of
acts or omissions occurring while serving in such capacity, on terms with
respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board which approval occurs prior
to the occurrence of any Change in Control.
(b)    [During the time period he or she serves the Company as a director of the
Company, Indemnitee shall be covered by the Company’s D&O Insurance policies in
effect from time to time in accordance with the applicable terms to the maximum
extent of the coverage available to the most favorably insured of the Company’s
then current directors under such policy or policies.] [During the time period
he or she serves the Company [as an officer of the Company][as a member of the
stockholders committee], Indemnitee shall be covered by the Company’s D&O
Insurance policies in effect from time to time in accordance with the applicable
terms to the maximum extent of the coverage available for any similarly situated
person at the Company under such policy or policies.] [The Company shall
continue to maintain D&O Insurance covering Indemnitee, to the maximum extent of
the coverage available to the most favorably insured of the Company’s then
current directors under such policy or policies, for a period of at least six
years after the Indemnitee’s service as a director of the Company has
concluded.] [The Company shall continue to maintain D&O Insurance covering
Indemnitee, to the maximum extent of the coverage available for any similarly
situated person at the Company, for a period of at least six years after the
Indemnitee’s service as an officer or director of the Company has concluded.]
(c)    Promptly after receiving notice of a Proceeding as to which Indemnitee is
a party or a participant (as a witness or otherwise), the Company shall give
notice of such Proceeding to the insurers under the Company’s D&O Insurance in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable actions to cause insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies. The failure or refusal of any
such insurer to pay any such amount shall not affect or impair the obligations
of the Company under this Agreement or limit the rights of Indemnitee hereunder.
Indemnitee shall not knowingly take any action that jeopardizes or otherwise
waives D&O Insurance coverage under any policy then in effect.
(d)    Upon request by Indemnitee, the Company shall provide to Indemnitee
copies of the D&O Insurance policies as in effect from time to time. The Company
shall promptly notify Indemnitee of any material changes in such insurance
coverage, and of any expiration or lapse of all or any part of such insurance
coverage.
Section 16.    Severability. If any provision of this Agreement shall be held to
be invalid, inoperative or unenforceable as applied to any particular case or in
any particular jurisdiction, for any reason, such circumstances shall not have
the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable case or jurisdiction, or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatsoever. The invalidity, inoperability or
unenforceability of any one or more phrases, sentences, clauses or Sections
contained in this Agreement shall not affect any other remaining part of this
Agreement.
Section 17.    Binding Effect. This Agreement shall be binding upon, and inure
to the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.
Section 18.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
Section 19.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 20.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
Section 21.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand, on the date delivered, (ii) mailed by certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is mailed or (iii) sent by guaranteed overnight courier service,
with postage prepaid, on the business day after the date on which it is sent:
(a)
If to Indemnitee, to the Indemnitee:

At the address set forth on the signature page hereof.

(b)
If to the Company, to:

Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, Wisconsin 53202
Attention: General Counsel
E-mail: contractnotice@artisanpartners.com

with copies to:

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Catherine M. Clarkin
Section 22.    Term of Agreement. This Agreement shall continue and terminate
upon the later of: (i) ten years after the date that Indemnitee shall have
ceased to serve in a Position or (ii) six months after the final termination of
all pending Proceedings (commenced prior to the expiration of ten years after
the date that Indemnitee shall have ceased to serve in a Position) in respect of
which Indemnitee is granted rights of indemnification, contribution or allowance
of Expenses hereunder. Notwithstanding the foregoing or any other provision of
this Agreement to the contrary, this Agreement shall continue for such period of
time following the final termination of any such Proceeding referenced in the
previous sentence, and shall not terminate until the expiration of such period
of time, as may be reasonably necessary for Indemnitee to enforce rights and
remedies pursuant to this Agreement.
Section 23.    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware.
Section 24.    Consent to Jurisdiction.
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery the State
of Delaware or, if such Court declines jurisdiction, the courts of the State of
Delaware sitting in Wilmington, Delaware and of the United States District Court
for the District of Delaware sitting in Wilmington, Delaware, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Delaware State court or, to the fullest extent permitted by applicable law, in
such United States District Court. Each party agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 24(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 21. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
Section 25.    Contribution.
     (a) Whether or not the indemnification provided for in this Agreement is
available, nothing in this Agreement shall be construed as a limitation on
Indemnitee’s statutory, common-law or other legal rights to contribution from
the Company, or from its directors, officers, employees, agents and/or
stockholders where otherwise appropriate and to the extent permitted by law.
     (b) Without diminishing or impairing the rights set forth in clause (a)
above, if, for any reason, Indemnitee shall elect or be required to pay all or
any portion of any liabilities or Expenses in any Proceeding in which the
Company is jointly liable with Indemnitee, the Company shall contribute to the
amount of liabilities and Expenses incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all directors
and officers of the Company and employees and agents of the Company, other than
Indemnitee, who are jointly liable with Indemnitee, on the one hand, and
Indemnitee, on the other hand, from the event(s) or transaction(s), the action
or inaction, or alleged action or inaction, from which the Proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all directors and officers of
the Company and employees and agents of the Company, other than Indemnitee, who
are jointly liable with Indemnitee, on the one hand, and Indemnitee, on the
other hand, in connection with the event(s) or transaction(s), action or
inaction, or alleged action or inaction, from which the Proceeding arose, as
well as any other equitable considerations that may be required to be considered
under applicable law. The relative fault of the Company and all directors and
officers of the Company and employees and agents of the Company, other than
Indemnitee, who are jointly liable with Indemnitee, on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which the event(s) or transaction(s), their action or
inaction, or their alleged action or inaction, was motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct was active or passive.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
ARTISAN PARTNERS ASSET MANAGEMENT INC.
By:______________________________________
    
    
INDEMNITEE:
_________________________________________


Address:






